         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 1 of 10 Page ID #:1




     Jeremy E. Branch, CA Bar #303240
1    The Law Offices of Jeffrey Lohman, P.C.
     28544 Old Town Front St., Suite 201
2    Temecula, CA 92590
     Telephone: (866) 329-9217 ext. 1009
3    Email: JeremyB@jlohman.com
     Attorney for Plaintiff, MARY MULLEN
4

5
                        UNITED STATES DISTRICT COURT
6
                       CENTRAL DISTRICT OF CALIFORNIA
7
     MARY F. MULLEN,                           ) Case No.:
8                                              )
9
                    Plaintiff,                 )
                                               )
10                    – vs –                   ) PLAINTIFF’S COMPLAINT AND
                                               ) DEMAND FOR JURY TRIAL
11
     EXPERIAN INFORMATION                      )
12   SOLUTIONS, INC.                           )
                                               )
13
                   Defendants.                 )
14
                                     COMPLAINT
15

16
           NOW COMES Plaintiff, MARY F. MULLEN (“Plaintiff”), by and through

17   her attorneys, hereby alleging the following against Defendant EXPERIAN
18
     INFORMATION SOLUTIONS, INC. (“EXPERIAN” or “Defendant”):
19
                                  Nature of the Action
20

21         1.    This action arises pursuant to the Fair Credit Reporting Act (“FCRA”),

22   15 U.S.C. § 1681 et seq.
23
           2.    This action is brought by Plaintiff pursuant to the Consumer Credit
24
     Reporting Agencies Act (“CCRAA”), Cal Civ. Code § 1785.25 et seq.
25



                                            -1-
                                   PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 2 of 10 Page ID #:2




                                             Parties
1

2           3.    Plaintiff is a natural person at all times relevant residing in Ventura
3
     County, in the City of Oxnard, in the State of California.
4
            4.    At all times relevant, Plaintiff was a “consumer” as that term is defined
5

6
     by 15 U.S.C. § 1681(a)(c) and Cal. Civ. Code § 1785.3(b).

7           5.    Defendant EXPERIAN is a corporation conducting business in the
8
     State of California and is headquartered in Costa Mesa, California.
9
            6.    Defendant EXPERIAN is a “person” as that term is defined by a
10

11   consumer reporting agency as that term is defined 15 U.S.C. § 1681a(b).

12          7.    Defendant EXPERIAN is regularly engaged in the business of
13
     assembling, evaluating, and disbursing information concerning consumers for the
14
     purpose of furnishing consumer reports, as defined in 15 U.S.C. §1681(d), to third
15

16   parties.
17
            8.    Defendant EXPERIAN furnishes such consumer reports to third
18
     parties under contract for monetary compensation.
19

20
            9.    Defendant EXPERIAN, along with TransUnion and Experian, who are

21   not a party to this action is a “Consumer Reporting Agency” (“CRA”) as that term
22
     is described in 15 U.S.C. § 1681a(f).
23
            10.   Defendant EXPERIAN is a “consumer reporting agency” (“CRAs”) as
24

25   that term is described in 15 U.S.C. § 1681a(f) and a “consumer credit reporting


                                              -2-
                                     PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 3 of 10 Page ID #:3




     agency” as that term is defined by Cal. Civ. Code § 1785.3(d).
1

2            11.   At all times relevant to this Complaint, Defendant acted through its
3
     agents, employees, officers, members, directors, heir, successors, assigns,
4
     principals, trustees, sureties, subrogees, representatives and insurers.
5

6
                                      Jurisdiction and Venue

7            12.   Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.
8
     § 1331.
9
             13.   Supplemental jurisdiction over the CCRAA pursuant to 28 U.S.C. §
10

11   1367.

12           14.   Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving
13
     rise to this action occurred in this District, because Plaintiff resides within this
14
     District, and a substantial part of the events or omissions giving rise to the herein
15

16   claims occurred, or a substantial part of property that is the subject of the action is
17
     situated within this District.
18
                                       Factual Allegations
19

20
             15.   Plaintiff is a consumer who is the victim of inaccurate reporting by

21   CAPITAL ONE and EXPERIAN and has suffered particularized and concrete
22
     harm.
23

24

25



                                                -3-
                                       PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 4 of 10 Page ID #:4




           16.    CRAs, including EXPERIAN have a duty under the FCRA to follow
1

2    reasonable procedures to ensure that the consumer reports they sell meet the
3
     standard of “maximum possible accuracy.” 15 U.S.C. §1681(e)(B).
4
           17.    On or about October 9, 2018, Plaintiff and CAPITAL ONE BANK
5

6
     (USA) N.A., (“CAPITAL ONE”) entered into an agreement to settle her Account

7    ending in 0442 (“Account”) with an alleged balance of $11,548.57 for $6,500.00,
8
     payable on or before October 26, 2018.
9
           18.    Plaintiff satisfied the terms of her settlement agreement with
10

11   CAPITAL ONE by paying $6,500.00 by October 26, 2018.

12         19.    On or about August 20, 2020, Plaintiff obtained and reviewed a copy
13
     of her credit report from EXPERIAN and noted inaccurate information.
14
           20.    Despite the foregoing, Defendant reported inaccurate information
15

16   concerning in the Account by failing to reflect the true nature of the Accounts.
17
           21.    Specifically, EXPERIAN reported the Account as “Negative” for the
18
     months of November and December 2018, which is inaccurate or otherwise
19

20
     misleading since Plaintiff satisfied the terms of her settlement agreement with

21   CAPITAL ONE by paying off the Account in October 2018.
22
           22.    On or about August 24, 2020, Plaintiff issued a dispute to EXPERIAN
23
     regarding the inaccurate information reported by CAPITAL ONE.
24

25



                                             -4-
                                    PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 5 of 10 Page ID #:5




           23.     As of November 4, 2020, EXPERIAN continued to report inaccurate
1

2    information regarding Plaintiff’s Account with CAPITAL ONE.
3
           24.     Specifically, EXPERIAN reported the Account as having “$11,548.00
4
     written off” and a balance of $5,048.00 for the month of November 2018, and a
5

6
     charge off in November 2018 despite the fact Plaintiff satisfied the Account in

7    October 2018.
8
           25.     The aforementioned information reported by EXPERIAN, regarding
9
     the Accounts with CAPITAL ONE is inaccurate, or otherwise misleading.
10

11         26.     Pursuant to its responsibility in 15 U.S.C. § 1681i, within five (5) days

12   of receiving Plaintiff’s dispute of the Account, Defendant was required to send
13
     notification to SYNCHRONY.
14
           27.     On information and belief, Defendant failed to notify SYNCHRONY
15

16   of Plaintiff’s dispute.
17
           28.     Defendant did not notify Plaintiff that it was terminating its
18
     reinvestigation of Plaintiff’s dispute. 15 U.S.C. § 1681i(a)(3).
19

20
           29.     Further, after receiving Plaintiff’s dispute concerning the inaccurate

21   information of the Accounts, EXPERIAN was required to follow reasonable
22
     procedures to assure maximum possible accuracy in the preparation of the credit
23
     report and credit file(s) it published and maintained concerning Plaintiff. 15 U.S.C.
24

25   § 1681e(b).


                                               -5-
                                      PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 6 of 10 Page ID #:6




           30.    If EXPERIAN would have complied with its statutory duties,
1

2    inaccurate information concerning the Accounts would not have been reported
3
     despite notice from Plaintiff.
4
           31. As a result of Defendant’s conduct, Plaintiff has suffered actual damages
5

6
     as inaccurate information being reported on Plaintiff’s credit report, which has

7    impeded Plaintiff’s ability to obtain credit or favorable terms in financing an
8
     interest, caused Plaintiff to incur out of pocket expenses associated with disputing
9
     the inaccurate information only to find the inaccurate information remains on the
10

11   credit report, emotional distress and mental anguish associated with having

12   incorrect derogatory personal information reported on the credit report, and a
13
     decreased credit score, which may result in the inability to obtain credit or favorable
14
     terms on future attempts to obtain credit.
15

16                               COUNT I – EXPERIAN
            Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)
17

18         32.    Plaintiff repeats and incorporates by reference into this cause of action

19   the allegations set forth above at Paragraphs 1-31.
20
           33.    After receiving Plaintiff’s dispute, EXPERIAN failed to correct the
21
     false information regarding the Accounts reporting on Plaintiff’s consumer report.
22

23         34.    EXPERIAN violated 15 U.S.C. §1681e(b) by failing to establish or to
24
     follow reasonable procedures to assure maximum possible accuracy in the
25



                                               -6-
                                      PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 7 of 10 Page ID #:7




     preparation of the credit report(s) and credit file(s) that EXPERIAN published and
1

2    maintained concerning Plaintiff.
3
            35.    As a result of this conduct, action and inaction of EXPERIAN, Plaintiff
4
     suffered damage, and continues to suffer, actual damages, including economic loss,
5

6
     damage to reputation, emotional distress, and interference with Plaintiff’s normal

7    and usual activities for which Plaintiff seeks damages in an amount to be determined
8
     by the trier of fact.
9
            36.    EXPERIAN’s conduct, action, and inaction were willful, rendering
10

11   Defendant EXPERIAN liable to Plaintiff for punitive damages pursuant to 15

12   U.S.C. §1681n.
13
            37.    In the alternative, EXPERIAN was negligent, entitling Plaintiff to
14
     recover damages under 15 U.S.C. §1681o.
15

16          38.    Plaintiff is entitled to recover costs and attorneys’ fees from
17
     EXPERIAN, pursuant to 15 U.S.C. §1681n and/or §1681o.
18
                                 COUNT II – EXPERIAN
19            Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i
20
            39.    Plaintiff repeats and incorporates by reference into this cause of action
21
     the allegations set forth above at Paragraphs 1-31.
22

23          40.    After receiving Plaintiff’s dispute, EXPERIAN failed to correct the
24
     false information regarding the Accounts reporting on Plaintiff’s consumer report.
25



                                               -7-
                                      PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 8 of 10 Page ID #:8




            41.    Defendant EXPERIAN violated 15 U.S.C. §1681i by failing to delete
1

2    inaccurate information in Plaintiff’s credit files after receiving actual notice of such
3
     inaccuracies, by failing to conduct lawful reinvestigations, and by failing to
4
     maintain reasonable procedures with which to filter and verify disputed information
5

6
     in Plaintiff’s credit files.

7           42.    As a result of this conduct, action and inaction of EXPERIAN, Plaintiff
8
     suffered damage, and continues to suffer, actual damages, including economic loss,
9
     damage to reputation, emotional distress and interference with Plaintiff’s normal
10

11   and usual activities for which Plaintiff seeks damages in an amount to be determined

12   by the trier of fact.
13
            43.    EXPERIAN’s conduct, action, and inaction were willful, rendering
14
     Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.
15

16          44.    In the alternative, Defendant EXPERIAN was negligent, entitling
17
     Plaintiff to recover damages under 15 U.S.C. §1681o.
18
            45.    Plaintiff is entitled to recover costs and attorneys’ fees from Defendant
19

20
     EXPERIAN pursuant to 15 U.S.C. §1681n and/or §1681o.

21                            COUNT III – EXPERIAN
       Violation of the Consumer Credit Reporting Act CA CIV CODE § 1785.16
22

23          46.    Plaintiff repeats and incorporates by reference into this cause of action
24
     the allegations set forth above at Paragraphs 1-31.
25



                                               -8-
                                      PLAINTIFF’S COMPLAINT
         Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 9 of 10 Page ID #:9




            47.    After receiving Plaintiff’s dispute, EXPERIAN failed to correct the
1

2    false information regarding the Accounts reporting on Plaintiff’s consumer report.
3
            48.    Defendant EXPERIAN violated CA CIV CODE §1785.16 by failing
4
     to promptly add, correct, or delete inaccurate information from the Plaintiff’s file.
5

6
            49.    As a result of this conduct, action and inaction of EXPERIAN, Plaintiff

7    suffered damage, and continues to suffer, actual damages, including economic loss,
8
     damage to reputation, emotional distress and interference with Plaintiff’s normal
9
     and usual activities for which Plaintiff seeks damages in an amount to be determined
10

11   by the trier of fact.

12                                    Prayer For Relief
13
            WHEREFORE, Plaintiff respectfully requests judgment be entered against
14
     Defendants for negligent or willful noncompliance with the Fair Credit Reporting
15

16   Act and prays for the following:
17
        a) Actual damages to be proven at trial, or statutory damages pursuant to 15
18
            U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
19

20
            violation;

21      b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful
22
            violation;
23
        c) The costs of instituting this action together with reasonable attorney’s fees
24

25          incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3);


                                              -9-
                                     PLAINTIFF’S COMPLAINT
       Case 2:21-cv-04814 Document 1 Filed 06/14/21 Page 10 of 10 Page ID #:10




        d) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681o(a)(1);
1

2       e) The costs of instituting this action together with reasonable attorney’s fees
3
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681o(a)(2); and
4
        f) Actual damages, to be proven at trial, including, but not limited to, court
5

6
           costs, loss of wages, attorney's fees and, when applicable, pain and suffering,

7          pursuant to Cal. Civ. Code § 1785.31(a)(1);
8
        g) Actual damages, to be proven at trial, and punitive damages of not less than
9
           one hundred dollars ($100) nor more than five thousand dollars ($5,000) for
10

11         each violation as the Court deems proper, pursuant to Cal. Civ. Code §

12         1785.31(a)(2); and
13
        h) Any further legal and equitable relief as the court may deem just and proper
14
           in the circumstances.
15

16

17
                                   JURY TRIAL DEMAND
18
           Plaintiff demands a jury trial on all issues so triable.
19

20
                                                    Respectfully submitted,
21
     Date d: June 14, 2021                          /s/Jeremy E. Branch
22
                                                    Jeremy E. Branch
23                                                  Attorneys for Plaintiff
24

25



                                              - 10 -
                                     PLAINTIFF’S COMPLAINT
